DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 9/8/2022.
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/2022.

Response to Arguments
All of Applicant’s arguments filed 9/8/2022 have been fully considered.
Applicant’s amendments to the claims were sufficient to overcome the 112(b) rejections.
Regarding the rejections over Beilfuss, Applicant argues that the inventors have discovered an unexpected synergistic effect when using the specific three-component combination of aromatic alcohol, glyceryl ether and bispyridinium5 and Beilfuss fails to recognize that unexpected synergistic effect.  Absent a recognition of the unexpected synergistic effects attributable to the claimed compositions, it is believed to be apparent that there would have been no apparent reason for a skilled artisan to have modified Beilfuss in any way that would have led to the subject matter of the claims as amended.
This is not persuasive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, Beilfuss teaches the use of both octenidine salt and glycerol ether to boost the microbial efficacy of the active (i.e. aromatic and alcohol), thus it’s not clear that the synergy mentioned by Applicant is in fact unexpected.  It is further noted that Applicant’s refer to page 3 of the specification , however, this page does not provide data to support Applicant’s claim of synergy.  Applicants are reminded that they bear the burden of explaining any proferred data.
Applicant argues that the “consisting essentially of” language serves to exclude the acids (benzoic acid and dehydraacetic acid), however, the specification lacks a clear disclosure regarding what ingredients/components would materially change the basic and novel characteristics of the composition, in fact the specification teaches that substances/excipients/additives can be added.  Therefore, "consisting essentially of" is interpreted to be "comprising" language.
MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beilfuss (WO2017/042001), cited on the 2/26/2021 IDS.
Claim 1 recites "consisting essentially of" language.  However, the specification lacks a clear disclosure regarding what ingredients/components would materially change the basic and novel characteristics of the composition, in fact the specification teaches that substances/excipients/additives can be added.  Therefore, "consisting essentially of" is interpreted to be "comprising" language.
MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
Beilfuss teaches a liquid concentrate having:
-- an aromatic alcohol selected from aryloxyalkanols and arylakanols– reading on instant claims 1a and 3, 
--acid, 
--octenidine dihydrochloride – reading on instant claims 1c and 2; and
--- a 1- or 2- (C3-C24 alkyl) glycerol ether – reading on instant claims 1b and 6 (Beilfuss – claim 8).  
The aromatic alcohols are taught to be used in amounts ranging from 55-90%, preferably 60-85%; the octenidine to be used in amounts ranging from 0.04-0.25, preferably 0.05-0.1; and the glycerol ether to be used in amounts of 0.5-10%, preferably 1-5% (Beilfuss claims 1, 4 and 7-9).
Regarding claims 1 and 9: The ratio of component c to component a and b can be calculated to be (.05-0.1)/((60+1)-(85+5)) = .00056-.0016 which completely falls within the range of .0001-0.01 and thus anticipates the claimed ratios.
Regarding claim 10: The ratio of component b to component a can be calculated to be (1-5)/(60-85) = .012-.083 which completely falls within the range of less than 0.3 and thus anticipates the claimed ratios.

New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beilfuss (WO2017/042001).
Claim 1 recites "consisting essentially of" language.  However, the specification lacks a clear disclosure regarding what ingredients/components would materially change the basic and novel characteristics of the composition, in fact the specification teaches that substances/excipients/additives can be added.  Therefore, "consisting essentially of" is interpreted to be "comprising" language.
MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
Beilfuss teaches a liquid concentrate having:
-- an aromatic alcohol selected from aryloxyalkanols and arylakanols– reading on instant claims 1a and 3, 
--acid, 
--octenidine dihydrochloride – reading on instant claims 1c and 2; and
--- a 1- or 2- (C3-C24 alkyl) glycerol ether – reading on instant claims 1b and 6 (Beilfuss – claim 8).  
The aromatic alcohols are taught to be used in amounts ranging from 55-90%, preferably 60-85%; the octenidine to be used in amounts ranging from 0.04-0.25, preferably 0.05-0.1; and the glycerol ether to be used in amounts of 0.5-10%, preferably 1-5% (Beilfuss claims 1, 4 and 7-9).
Regarding claim 4-5: Beilfuss teaches phenoxyethanol to be a preferred aromatic alcohol for use (Beilfuss – claim 2 and pg. 4).
Regarding claims 7-8: Beilfuss teaches a preferred glyceryl ether to be 1-(2-ethylhexyl)glycerol ether (pg. 7).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination 80-99% phenoxyethanol, 1-30% 1-(2-ethylhexyl)glycerol ether and 0.01-1% octenidine dihydrochloride , anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients including 80-99% phenoxyethanol, 1-30% 1-(2-ethylhexyl)glycerol ether and 0.01-1% octenidine dihydrochloride from within a preferred prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Regarding claims 1 and 9: The ratio of component c to component a and b can be calculated to be (.05-0.1)/((60+1)-(85+5)) = .00056-.0016 which completely falls within the range of .0001-0.01.
Regarding claim 10: The ratio of component b to component a can be calculated to be (1-5)/(60-85) = .012-.083.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613